Exhibit 10.7

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of December 31, 2007, by and among BROADBAND MULTIMEDIA SYSTEMS, LTD., a
corporation organized under the laws of the British Virgin Islands (the “Merging
Corporation”), FOREFRONT BVI LTD., a corporation organized under the laws of the
British Virgin Islands (the “Surviving Corporation”) and STANFORD INTERNATIONAL
BANK LTD., a banking corporation organized under the laws of Antigua and Barbuda
and the sole shareholder of the Merging Corporation (“Stanford”).

WITNESSETH:

WHEREAS, pursuant to duly authorized action by the shareholders and Board of
Directors of the Merging Corporation and by Stanford (as the sole shareholder of
the Surviving Corporation) and Board of Directors of the Surviving Corporation,
the constituent corporations have determined that they shall merge (the
“Merger”) upon the terms and conditions and in the manner set forth in this
Agreement and in accordance with applicable law;

WHEREAS, dated as of the date hereof, various documents are being entered into
for the purpose of effectuating a series of interrelated transactions by and
among Stanford Venture Capital Holdings, Inc., Stanford International Bank Ltd.,
ForeFront Holdings, Inc., ForeFront Group, Inc., ForeFront BVI Ltd., ForeFront
Multimedia, LLC, Miller Golf Company, Broadband Media Systems, Ltd., Ligent
International, Inc., Ligent Photonics, Inc., Hisense Co. Ltd., Qingdao Hisense
Electronic Holding Ltd., Qingdao Hisense Electric Ltd. and Hisense
Optoelectronic Technologies Co. and are referred to herein as the “Transactions”
and the “Transaction Documents,” respectively; and

NOW THEREFORE in consideration of the mutual premises herein contained, each of
the Merging Corporation, the Surviving Corporation and Stanford hereby agree as
follows:

1. MERGER. The Merging Corporation and the Surviving Corporation agree that the
Merging Corporation shall be merged with and into the Surviving Corporation as a
single and surviving corporation, upon the terms and conditions set forth in
this Agreement and that the Surviving Corporation shall continue under the laws
of the British Virgin Islands as the surviving corporation of the Merger.

2. SURVIVING CORPORATION. At the Effective Time (as defined below) of the
Merger:

(a) The Surviving Corporation shall be the surviving corporation of the Merger,
and shall continue to exist as a corporation under the laws of the British
Virgin Islands, with all of the rights and obligations as are provided by the
British Virgin Islands Statutes.

(b) The Merging Corporation shall cease to exist, and its property shall become
the property of the Surviving Corporation as the surviving corporation of the
Merger.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) The directors and officers of the Surviving Corporation shall continue as
the directors and officers of the Surviving Corporation.

3. CHARTER DOCUMENTS. As a result of the Merger, the charter documents of the
Surviving Corporation shall be as follows:

(a) Certificate of Incorporation. The Certificate of Incorporation of the
Surviving Corporation, as filed with the Registrar of Companies of the British
Virgin Islands on December 27, 2007, shall continue as the Certificate of
Incorporation of the Surviving Corporation.

(b) Memorandum and Articles of Association. The Memorandum and Articles of
Association of the Surviving Corporation shall continue as the Bylaws of the
Surviving Corporation.

4. MANNER AND BASIS OF CONVERTING SHARES. At the Effective Time, all of the
shares of Merging Corporation Common Stock (as defined below) and all of the
Merging Corporation Warrants (as defined below), representing all of the capital
stock of the Merging Corporation issued and outstanding immediately prior to the
Merger, shall be surrendered to the Surviving Corporation and converted into the
same number of shares of Common Stock and Warrants. The terms of the Warrants
shall be identical to those of the Merging Corporation Warrants.

5. APPROVAL. The Merger contemplated by this Agreement has previously been
submitted to and approved by the Board of Directors and the Shareholder of the
Merging Corporation and by the shareholder and Board of Directors of the
Surviving Corporation. The proper officers and directors of the Merging
Corporations and the Surviving Corporation, as applicable, shall be, and hereby
are, authorized and directed to perform all such further acts and execute and
deliver to the proper authorities for filing all documents, as the same may be
necessary or proper to render effective the Merger contemplated by this
Agreement.

6. EFFECTIVE TIME OF MERGER. The Merger shall be effective at the time specified
in the Articles of Merger filed with the Registrar of Companies of the British
Virgin Islands with respect to the Merger, or if no such time is specified, at
the time of filing such documents (the “Effective Time”).

7. REPRESENTATIONS AND WARRANTIES OF THE MERGING CORPORATION; ACCESS TO
INFORMATION; INDEPENDENT INVESTIGATION. The Merging Corporation represents and
warrants to, and covenants and agrees with, the Surviving Corporation as
follows:

(a) Capital Stock. Immediately prior to the Effective Time, except for
(i) 1,400,000 shares of common stock, $0.001 par value per share, of the Merging
Corporation (the “Merging Corporation Common Stock”), and (ii) (A) warrants to
purchase an aggregate of 4,427,907 shares of Merging Corporation (3,394,509 of
which have an exercise price of $4.93 per share, and the remaining 1,033,398 of
which have an exercise price of $0.001 per share) (collectively, the “Merging
Corporation Warrants”), the

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

Merging Corporation has no outstanding capital stock and no commitments of any
kind whatsoever to issue any additional shares of capital stock.

(b) Qualified Investor. The Merging Corporation is (i) experienced in making
investments of the kind described in this Agreement and the related documents,
(ii) able to afford the entire loss of its investment in the Common Stock and
the Warrants, and (iii) an “Accredited Investor” as defined in Rule 501(a) of
Regulation D and knows of no reason to anticipate any material change in its
financial condition for the foreseeable future.

(c) Speculative Nature of Investment. The Merging Corporation understands and
acknowledges that the Surviving Corporation has a limited financial and
operating history and that an investment in the Surviving Corporation is highly
speculative and involves substantial risks. The Merging Corporation can bear the
economic risk of the Merging Corporation’s investment and is able, without
impairing the Merging Corporation’s financial condition, to hold the Common
Stock, the Warrants and the Conversion Shares (as defined below) for an
indefinite period of time and to suffer a complete loss of such Merging
Corporation’s investment.

(d) Restricted Securities. The securities are “restricted securities” as defined
in Rule 144 promulgated under the Securities Act. All subsequent offers and
sales by the Merging Corporation of the Common Stock and the Warrants and the
Common Stock issuable upon conversion of the Common Stock or exercise of the
Warrants shall be made pursuant to an effective registration statement under the
Securities Act or pursuant to an applicable exemption from such registration.

(e) Reliance on Representations. The Merging Corporation understands that the
Common Stock and the Warrants are being offered and sold to it and its assignees
in reliance upon exemptions from the registration requirements of the United
States federal securities laws, and that the Surviving Corporation is relying
upon the truthfulness and accuracy of the Merging Corporation’s representations
and warranties, and the Merging Corporation’s compliance with its covenants and
agreements, each as set forth herein, in order to determine the availability of
such exemptions and the eligibility of the Merging Corporation to acquire the
Common Stock and the Warrants.

(f) Access to Information. The Merging Corporation (i) has been provided with
sufficient information with respect to the business of the Surviving Corporation
for the Merging Corporation to determine the suitability of making an investment
in the Surviving Corporation and such documents relating to the Surviving
Corporation as the Merging Corporation has requested and the Merging Corporation
has carefully reviewed the same, (ii) has been provided with such additional
information with respect to the Surviving Corporation and its business and
financial condition as the Merging Corporation, or the Merging Corporation’s
agent or attorney, has requested, and (iii) has had access to management of the
Surviving Corporation and the opportunity to discuss the information provided by
management of the Surviving Corporation and any questions that the Merging
Corporation had with respect thereto have been answered to the full satisfaction
of the Merging Corporation.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

(g) Legality. The Merging Corporation has the requisite corporate power and
authority to enter into this Agreement.

(h) Residency. The registered office of the Merging Corporation is No. 11
Pavilion Drive, St. John’s, Antigua, West Indies.

(i) Authorization.

(i) The Merging Corporation has all requisite power and authority to execute and
deliver the Agreement and any related agreements, to purchase the Common Stock
and the Warrants hereunder and to carry out and perform its obligations under
the terms of the Agreement and any related agreements. All action on the part of
the Merging Corporation necessary for the authorization, execution, delivery and
performance of the Agreement and any related agreements, and the performance of
all of the Merging Corporation’s obligations under the Agreement and any related
agreements, has been taken or will be taken prior to the Effective Time.

(ii) This Agreement and any related agreements, and the transactions
contemplated hereby and thereby, have been duly and validly authorized by the
Merging Corporation, and such agreements, when executed and delivered by each of
the Merging Corporation and the Surviving Corporation will each be a valid and
binding agreement of the Merging Corporation, enforceable in accordance with
their respective terms, except (A) as limited by laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (B) as limited
by rules of law governing specific performance, injunctive relief or other
equitable remedies and by general principles of equity.

(iii) No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Merging Corporation in connection with the
execution and delivery of the Agreement or any related agreements by the Merging
Corporation or the performance of the Merging Corporation’s obligations
hereunder or thereunder.

(j) Investment. The Merging Corporation is acquiring the Common Stock and the
Warrants for investment for the Merging Corporation’s own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof, nor with any present intention of distributing or
selling such Common Stock or Warrants. By executing this Agreement, the Merging
Corporation further represents that, except as contemplated by the Transaction
Documents, the Merging Corporation does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Common Stock or Warrants. The Merging Corporation is aware of the limits on
resale imposed by virtue of the transaction contemplated by this Agreement and
is aware that the Common Stock and the Warrants will bear restrictive legends.

(k) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Merging Corporation (as defined herein), currently
threatened against the Merging Corporation that questions the validity of the
Primary Documents (as defined below) or the right of Merging Corporation to
enter into any such agreements or to consummate the

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

transactions contemplated hereby and thereby, nor, to the Knowledge of Merging
Corporation, is there any basis for the foregoing. All references to the
“Knowledge” means the actual knowledge of the person in question or the
knowledge such person could reasonably be expected to have each after reasonable
investigation and due diligence.

(l) Broker’s Fees and Commissions. Except as otherwise provided in the
Transaction Documents, neither the Merging Corporation nor any of its officers,
partners, employees or agents has employed any investment banker, broker, or
finder in connection with the transactions contemplated by this Agreement and
the Warrants (collectively, the “Primary Documents”), and neither the Surviving
Corporation nor the Merging Corporation has, nor will, incur, directly or
indirectly, as a result of any action taken by the Merging Corporation, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the transactions contemplated by the Primary
Documents.

(m) Tax Advisors. The Merging Corporation has reviewed with its own tax advisors
the U.S. federal, state, local and foreign tax consequences of this investment
and the transactions contemplated by the Primary Documents. With respect to such
matters, the Merging Corporation relies solely on such advisors and not on any
statements or representations of the Surviving Corporation or any of its agents,
written or oral. The Merging Corporation understands that it (and not the
Surviving Corporation) shall be responsible for its own tax liability that may
arise as a result of this investment or the transactions contemplated by the
Primary Documents.

8. REPRESENTATIONS AND WARRANTIES OF THE SURVIVING CORPORATION. As an inducement
for the Surviving Corporation and Stanford to enter into this Agreement and to
consummate the Merger, the Surviving Corporation represents and warrants to, and
covenants and agrees with, the Merging Corporation and Stanford that, except as
otherwise expressly provided by or disclosed in the Transaction Documents
(including any schedules or exhibits thereto):

(a) Organization. The Surviving Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands and has all requisite corporate power and authority to carry on its
business as now conducted. At the Effective Time, except as set forth on
Schedule 8(a), the Surviving Corporation has no ownership interest in any other
entity. The Surviving Corporation was incorporated on December 27, 2007, did not
conduct any activities or operations of any kind or nature whatsoever prior to
such date and, except as contemplated by the Transaction Documents, will not
conduct any activities or operations prior to such date. The Surviving
Corporation is duly qualified as a foreign corporation and in good standing in
all jurisdictions in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification, except as would not have a material adverse effect on the
business or financial condition of the Surviving Corporation (a “Material
Adverse Effect”). The minute book and stock record of the Surviving Corporation
have been provided to the Merging Corporation and its counsel prior to the
execution of this Agreement, are complete and correct in all material respects
and have been maintained in accordance with sound business practices. Such
minute book contains true and complete records of all actions taken at all
meetings and by all written consents in lieu of meetings of the directors,
stockholders, members, managers and

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

committees of the board of directors of the subject entities from the date of
organization through the date hereof. The Surviving Corporation has, prior to
the execution of this Agreement, delivered to the Merging Corporation true and
complete copies of the Memorandum and Articles of Incorporation, each as amended
through the date hereof. The Surviving Corporation is not in violation of any
provisions of its Memorandum and Articles of Incorporation.

(b) Authorization; Enforcement. The Surviving Corporation has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Primary Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Primary Documents by the Surviving Corporation and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Surviving Corporation and no further consent
or action is required by the Surviving Corporation. Each of the Primary
Documents has been (or upon delivery will be) duly executed by the Surviving
Corporation and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Surviving Corporation
enforceable against the Surviving Corporation in accordance with its terms,
except (i) as limited by laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) as limited by rules of law
governing specific performance, injunctive relief or other equitable remedies
and by general principles of equity.

(c) Capitalization. As of the Effective Time, after giving effect to the
consummation of the Transactions in accordance with the terms of the Transaction
Documents, the authorized capital stock of the Surviving Corporation will
consist solely of 200,000,000 shares of common stock, par value $0.001 per share
(the “Common Stock”). The surviving corporation will have issued certain
warrants exercisable at $4.93 per share (collectively, the “Warrants”). Except
as otherwise disclosed in the Transaction Documents, there will be no (A) issued
and outstanding shares of Common Stock, (B) options, warrants or other rights,
agreements, arrangements or commitments of any character relating to the issued
or unissued capital stock of the Surviving Corporation or obligating the
Surviving Corporation to issue or sell any shares of capital stock of, or other
equity interests in, the Surviving Corporation, (C) voting securities of the
Surviving Corporation or securities convertible, exchangeable or exercisable for
shares of capital stock or voting securities of the Surviving Corporation, or
(D) equity equivalents, interests in the ownership or earnings of the Surviving
Corporation or similar rights. All shares of Common Stock upon issuance on the
terms and conditions specified in the instruments pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid and nonassessable
and free of preemptive (or similar) rights. There are no outstanding contractual
obligations of the Surviving Corporation to repurchase, redeem or otherwise
acquire any shares of Common Stock. Except as contemplated by the Transaction
Documents, as of the Effective Time, the Surviving Corporation will not be a
party to any stockholders’ agreement, share transfer restriction, voting trust
agreement, registration rights agreement or similar agreement relating to any
equity securities of the Surviving Corporation or any other Contract relating to
disposition, voting or dividends with respect to any equity securities of the
Surviving Corporation. All dividends on the Common Stock that have been declared
or have accrued prior to the date of this Agreement have been paid in full.
There are no anti-dilution or price adjustment provisions regarding any security
issued by the Surviving Corporation (or in any agreement providing rights to
security holders) that will be triggered by the issuance of the Securities (as
defined in Section 9(a) below).

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) Concerning the Common Stock and the Warrants. The Common Stock and the
Warrants when issued and delivered and paid for in compliance with the
provisions of this Agreement, shall be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such a holder.

(e) Authorized Shares. The Surviving Corporation shall have and continue to
retain available a sufficient number of authorized and unissued shares of Common
Stock as may be necessary to effect the exercise of the Warrants. The Surviving
Corporation understands and acknowledges the potentially dilutive effect to the
Common Stock of the issuance of shares of Common Stock upon the exercise of the
Warrants. The Surviving Corporation further acknowledges that its obligation to
issue shares of Common Stock upon exercise of the Warrants is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Surviving Corporation.

(f) Legality. The Surviving Corporation has the requisite corporate power and
authority to enter into this Agreement, and to issue and deliver the Common
Stock, the Warrants and the Common Stock issuable upon the exercise of the
Warrants.

(g) Non-Contravention. The execution and delivery of this Agreement and each of
the other Primary Documents, and the consummation by the Surviving Corporation
of the transactions contemplated by this Agreement and each of the other Primary
Documents, do not and will not conflict with, or result in a breach by the
Surviving Corporation or give any third party any right of termination,
cancellation, acceleration or modification in or with respect to, any of the
terms or provisions of, or constitute a default under, (A) its Memorandum and
Articles of Incorporation or other equivalent documents, as amended through the
date hereof, (B) any material indenture, mortgage, deed of trust, lease or other
material agreement or instrument to which the Surviving Corporation is a party
or by which it or any of its properties or assets are bound, or (C) any existing
applicable law, rule, or regulation or any applicable decree, judgment or order
of any court or federal, state, securities industry or foreign regulatory body,
administrative agency, or any other governmental body having jurisdiction over
the Surviving Corporation or any of their properties or assets (collectively,
“Legal Requirements”), other than those which have been waived or satisfied on
or prior to the Effective Time.

(h) Approvals and Filings. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, stock
exchange or market or the stockholders of the Surviving Corporation is required
to be obtained by the Surviving Corporation for the entry into or the
performance of this Agreement and the other Primary Documents.

(i) Compliance With Legal Requirements. The Surviving Corporation has not
violated in any material respect, and is not currently in material default
under, any Legal Requirement applicable to it, or any of its assets or
properties, where such violation could reasonably be expected to have a Material
Adverse Effect.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

(j) Absence of Certain Changes. Since the date of formation of the Surviving
Corporation, there has been no event or condition that has had, or is reasonably
likely to have, a Material Adverse Effect.

(k) Indebtedness to Officers, Directors and Stockholders. The Surviving
Corporation is not indebted to any of its stockholders, officers or directors or
their affiliates in any amount whatsoever (including, without limitation, any
deferred compensation, salaries or rent payable).

(l) Relationships with Related Persons. Except as contemplated by the
Transaction Documents, no officer, director, or principal stockholder of the
Surviving Corporation nor any Related Person (as defined below) of any of the
foregoing has, or since the date of formation of the Surviving Corporation, has
had, any interest in any property (whether real, personal, or mixed and whether
tangible or intangible) used in or pertaining to the business of the Surviving
Corporation. Except as contemplated by the Transaction Documents, no officer,
director, or principal stockholder of the Surviving Corporation nor any Related
Person of the any of the foregoing is, or since the date of formation of the
Surviving Corporation, has owned an equity interest or any other financial or
profit interest in, a Person (as defined below) that has (i) had business
dealings or a material financial interest in any transaction with the Surviving
Corporation, or (ii) engaged in competition with the Surviving Corporation with
respect to any line of the merchandise or services of such company (a “Competing
Business”) in any market presently served by such company except for ownership
of less than one percent of the outstanding capital stock of any Competing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as contemplated by the Transaction Documents, no
director, officer, or principal stockholder of the Surviving Corporation nor any
Related Person of any of the foregoing is a party to any Contract with, or has
claim or right against, the Surviving Corporation. As used in this Agreement,
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or any governmental body; “Related Person” means, (X) with respect to a
particular individual, (a) each other member of such individual’s Family (as
defined below); (b) any Person that is directly or indirectly controlled by such
individual or one or more members of such individual’s Family; (c) any Person in
which such individual or members of such individual’s Family hold (individually
or in the aggregate) a Material Interest (as defined below); and (d) any Person
with respect to which such individual or one or more members of such
individual’s Family serves as a director, officer, partner, executor, or trustee
(or in a similar capacity); (Y) with respect to a specified Person other than an
individual, (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person; (b) any Person that holds a Material Interest in such
specified Person; (c) each Person that serves as a director, officer, partner,
executor, or trustee of such specified Person (or in a similar capacity);
(d) any Person in which such specified Person holds a Material Interest; (e) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity); and (f) any Related Person of any
individual described in clause (b) or (c). For purposes of the foregoing
definition, (a) the “Family” of an individual includes (i) the individual,
(ii) the individual’s spouse and former spouses, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

voting securities or other voting interests representing at least 1% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 1% of the outstanding equity securities or
equity securities in a Person.

(m) Title to Properties; Liens and Encumbrances. The Surviving Corporation has
good and marketable title to all of its material properties and assets, both
real and personal, and has good title to all its leasehold interests. All
material properties and assets owned by the Surviving Corporation are free and
clear of all Encumbrances (as defined below) except for (i) liens for current
taxes not yet due and payable, (ii) liens imposed by law and incurred in the
ordinary course of business for obligations not past due, (iii) liens in respect
of pledges or deposits under workers’ compensation laws or similar legislation
and (iv) liens, Encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or have a
Material Adverse Effect, and which have arisen in the ordinary course of
business. As used in this Agreement, “Encumbrance” or “Encumbrances” means any
charge, claim, community property interest, condition, equitable interest, lien,
pledge, security interest, right of first refusal, or restriction of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.

(n) Permits. The Surviving Corporation has all permits, licenses and any similar
authority necessary for the conduct of its business as now conducted, except
where the failure to have such permits and licenses would not materially and
adversely affect the business or financial condition of such company. The
Surviving Corporation is not in default in any respect under any of such
permits, licenses or similar authority.

(o) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, or arbitration
tribunal pending or, to the Knowledge of the Surviving Corporation, threatened,
against or affecting the Surviving Corporation, in which an unfavorable
decision, ruling or finding would have a Material Adverse Effect on the
Surviving Corporation or the transactions contemplated by the Primary Documents,
or which would adversely affect the validity or enforceability of, or the
authority or ability of the Surviving Corporation to perform its obligations
under, the Primary Documents. All references to the “Knowledge of the Surviving
Corporation” in this Agreement shall mean the actual knowledge of the Surviving
Corporation or the knowledge that the Surviving Corporation could reasonably be
expected to have, after reasonable investigation and due diligence.

(p) No Default. The Surviving Corporation is not in default in the performance
or observance of any obligation, covenant or condition contained in any
indenture, mortgage, deed of trust or other instrument or agreement (each a
“Contract”) to which it is a party or by which it or its property may be bound.

(q) Taxes.

(i) All Tax Returns (as defined below) required to have been filed by or with
respect to the Surviving Corporation (including any extensions) have been filed.
All such Tax Returns are true, complete and correct in all material respects.
All Taxes (as defined below) due and payable by the Surviving Corporation,
whether or not shown on any Tax Return, or claimed to be due by any Taxing
Authority (as defined below), have been paid.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) Except as set forth on Schedule 8(q), the Surviving Corporation has no
material liability for Taxes outstanding. The unpaid Taxes of the Surviving
Corporation (i) did not, as of the most recent fiscal month end, exceed by any
material amount the reserve for liability for income tax (other than the reserve
for deferred taxes established to reflect timing differences between book and
tax income) set forth on the face of the balance sheet included in the Surviving
Corporation’s latest filing with the Commission, and (ii) will not exceed by any
material amount that reserve as adjusted for operations and transactions through
the Effective Time.

(iii) The Surviving Corporation is not a party to any agreement extending the
time within which to file any Tax Return. No claim has ever been made by a
Taxing Authority of any jurisdiction in which the Surviving Corporation does not
file Tax Returns that the Surviving Corporation is or may be subject to taxation
by that jurisdiction.

(iv) The Surviving Corporation has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
creditor or independent contractor.

(v) There has been no action by any Taxing Authority in connection with
assessing additional Taxes against, or in respect of, the Surviving Corporation
for any past period. There is no dispute or claim concerning any Tax liability
of the Surviving Corporation either (i) claimed, raised or, to the Knowledge of
the Surviving Corporation, threatened by any Taxing Authority or (ii) of which
the Surviving Corporation is otherwise aware. There are no liens for Taxes upon
the assets and properties of the Surviving Corporation other than liens for
Taxes not yet due. None of the Tax Returns of the Surviving Corporation have
been audited or examined by Taxing Authorities, and none of the Tax Returns of
the Surviving Corporation currently are the subject of audit or examination.

(vi) There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Tax Returns required to be filed by, or
which include or are treated as including, the Surviving Corporation or with
respect to any Tax assessment or deficiency affecting the Surviving Corporation.

(vii) The Surviving Corporation has not received any written ruling related to
Taxes or entered into any agreement with a Taxing Authority relating to Taxes.

(viii) The Surviving Corporation has no liability for the Taxes of any person or
entity other than the Surviving Corporation (i) under Section 1.1502-6 of the
Treasury regulations (or any similar provision of state, local or foreign Legal
Requirements), (ii) as a transferee or successor, (iii) by contract or
(iv) otherwise.

(ix) The Surviving Corporation (i) has not agreed to make or is not required to
make any adjustment under Section 481 of the Internal Revenue Code by reason of
a change in accounting method and (ii) is not a “consenting corporation” within
the meaning of Section 341(f)(1) of the Internal Revenue Code.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

(x) The Surviving Corporation is not a party to nor is it bound by any
obligations under any tax sharing, tax allocation, tax indemnity or similar
agreement or arrangement.

(xi) The Surviving Corporation is not involved in, subject to, or a party to any
joint venture, partnership, contract or other arrangement that is treated as a
partnership for federal, state, local or foreign Tax purposes.

(xii) The Surviving Corporation was not included nor is includible, in the Tax
Return of any other entity.

As used in this Agreement, a “Tax Return” means any return, report, information
return, schedule, certificate, statement or other document (including any
related or supporting information) filed or required to be filed with, or, where
none is required to be filed with a Taxing Authority, the statement or other
document issued by, a Taxing Authority in connection with any Tax; “Tax” or
“Taxes” means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, income, gross, receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, service, service use, license, net worth, payroll, franchise,
transfer and recording taxes, fees and charges, imposed by Taxing Authority,
whether computed on a separate, consolidated, unitary, combined or any other
basis; and such term includes any interest whether paid or received, fines,
penalties or additional amounts attributable to, or imposed upon, or with
respect to, any such taxes, charges, fees, levies or other assessments; and
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

(r) Certain Prohibited Activities. Neither the Surviving Corporation nor, to the
Knowledge of the Surviving Corporation, any of its directors, officers or other
employees has (i) used any Surviving Corporation funds for any unlawful
contribution, endorsement, gift, entertainment or other unlawful expense
relating to any political activity, (ii) made any direct or indirect unlawful
payment of Surviving Corporation funds to any foreign or domestic government
official or employee, (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other similar payment to
any person.

(s) Certain Fees. Except as contemplated by the Transaction Documents, no
brokerage or finder’s fees or commissions are or will be payable by the
Surviving Corporation to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement and the Transaction Documents, and
the Surviving Corporation has not taken any action that would cause the Merging
Corporation to be liable for any such fees or commissions. The Surviving
Corporation agrees that the Merging Corporation shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of any
Person for fees of the type contemplated by this Section with the transactions
contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

(t) Employee Benefits.

(xiii) The Surviving Corporation does not have, and has not at any time since
inception had, Plans (as defined below). As used in this Agreement, “Plan” means
(i) each of the “employee benefit plans” (as such term is defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)),
of which any of the Surviving Corporation or any member of the same controlled
group of businesses as the Surviving Corporation within the meaning of
Section 4001(a)(14) of ERISA (an “ERISA Affiliate”) is or ever was a sponsor or
participating employer or as to which the Surviving Corporation or any of its
ERISA Affiliates makes contributions or is required to make contributions, and
(ii) any similar employment, severance or other arrangement or policy of any of
the Surviving Corporation or any of its ERISA Affiliates (whether written or
oral) providing for health, life, vision or dental insurance coverage (including
self-insured arrangements), workers’ compensation, disability benefits,
supplemental unemployment benefits, vacation benefits or retirement benefits,
fringe benefits, or for profit sharing, deferred compensation, bonuses, stock
options, stock appreciation or other forms of incentive compensation or
post-retirement insurance, compensation or benefits.

(u) Public/Private Offering. Subject to the accuracy of the Merging
Corporation’s representations and warranties set forth in Section 2 hereof,
(i) the offer, sale and issuance of the Common Stock will be registered pursuant
to a Registration Statement (as defined below) in accordance with the of the
Securities Act, (ii) the offer, sale and issuance of the Warrants will be exempt
from the registration requirements of the Securities Act, and (iii) the issuance
of the Common Stock pursuant to the exercise of the Warrants are exempt from the
registration requirements of the Securities Act. Except as contemplated by the
Transaction Documents, the Surviving Corporation agrees that neither the
Surviving Corporation nor anyone acting on its behalf will offer any of the
Common Stock, the Warrants or any similar securities for issuance or sale, or
solicit any offer to acquire any of the same from anyone so as to render the
issuance and sale of such securities subject to the registration requirements of
the Securities Act. Except as contemplated by the Transaction Documents, the
Surviving Corporation has not offered or sold the Common Stock or the Warrants
by any form of general solicitation or general advertising, as such terms are
used in Rule 502(c) under the Securities Act. As used in this Agreement, the
term “Registration Statement” means the Registration Statement on Form F-4
promulgated by the SEC to be filed by the Surviving Corporation to register its
securities; provided, that the Surviving Corporation qualifies under the
Securities Act of 1934, as amended (“1934 Act”), to file such statement, and if
the Surviving Corporation fails to qualify to file such Form F-4 with the SEC
under the 1934 Act, the term “Registration Statement” shall mean the
registration statement on Form S-4 promulgated by the SEC.

(v) Disclosure. The Surviving Corporation confirms that neither it nor any other
Person acting on its behalf has provided the Merging Corporation or its agents
or counsel with any information that constitutes or might constitute material,
nonpublic information. The Surviving Corporation understands and confirms that
the Merging Corporation will rely on the foregoing representations in effecting
transactions in securities of the Surviving Corporation. All disclosure provided
to the Merging Corporation regarding the Surviving Corporation, its business and
the transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Surviving Corporation with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Surviving Corporation acknowledges and agrees that the Merging
Corporation has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2 hereof.

(w) Section 8 Definition of Surviving Corporation. For the purposes of this
Section 8, the term “Surviving Corporation” shall be deemed to include the
Surviving Corporation and any subsidiaries thereof.

9. CERTAIN COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS.

(a) Transfer Restrictions. The Merging Corporation acknowledges that (i) neither
the Common Stock, the Warrants nor the Common Stock issuable in exercise of the
Warrants have been registered under the Securities Act, and such securities may
not be transferred unless (A) subsequently registered thereunder or (B) they are
transferred pursuant to an exemption from such registration, and (ii) any sale
of the Common Stock, the Warrants or the Common Stock issuable, exercise or
exchange thereof (collectively, the “Securities”) made in reliance upon Rule 144
under the Securities Act (“Rule 144”) may be made only in accordance with the
terms of said Rule 144. The Merging Corporation understands that, although Rule
144 is not exclusive, the Securities and Exchange Commission (the “Commission”)
has expressed its opinion that persons proposing to sell restricted securities
received in a private offering other than in a registered offering or pursuant
to Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales and that such
persons and the brokers who participate in the transactions do so at their own
risk. The provisions of Sections 9(a) and 9(b) hereof, together with the rights
of the Merging Corporation under this Agreement and the other Primary Documents,
shall be binding upon any assignee of the Merging Corporation as well as any
subsequent transferee of the Common Stock and the Warrants.

(b) Restrictive Legend. The Merging Corporation acknowledges and agrees that,
until such time as the Securities shall have been registered under the
Securities Act or the Merging Corporation demonstrates to the reasonable
satisfaction of the Surviving Corporation and its counsel that such registration
shall no longer be required, such Securities may be subject to a stop-transfer
order placed against the transfer of such Securities, and such Securities shall
bear a restrictive legend in substantially the following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) Filings. The Surviving Corporation undertakes and agrees that it will make
all required filings in connection with the sale of the Securities to the
Merging Corporation as required by federal and state laws and regulations, or by
any domestic securities exchange or trading market, and if applicable, the
filing of a notice on Form D (at such time and in such manner as required by the
rules and regulations of the Commission), and to provide copies thereof to the
Merging Corporation promptly after such filing or filings. With a view to making
available to the holders of the Securities the benefits of Rule 144 and any
other rule or regulation of the Commission that may at any time permit such
holder to sell securities of the Surviving Corporation to the public without
registration or pursuant to a Registration Statement, the Surviving Corporation
shall (a) at all times make and keep public information available, as those
terms are understood and defined in Rule 144, (b) file on a timely basis with
the Commission all information that the Commission may require under either of
Section 13 or Section 15(d) of the Exchange Act and, so long as it is required
to file such information, take all actions that may be required as a condition
to the availability of Rule 144 (or any successor exemptive rule hereafter in
effect) with respect to the Common Stock; and (c) furnish to any holder of the
Securities forthwith upon request (i) a written statement by the Surviving
Corporation as to its compliance with the reporting requirements of Rule 144,
(ii) a copy of the most recent annual or quarterly report of the Surviving
Corporation as filed with the Commission, and (iii) any other reports and
documents that a holder of the Securities may reasonably request in order to
avail itself of any rule or regulation of the Commission allowing such holder to
sell any such Securities without registration.

(d) Reservation of Common Stock. The Surviving Corporation will at all times
have authorized and reserved for the purpose of issuance a sufficient number of
shares of Common Stock to provide for the issuance of Common Stock the exercise
of the Warrants (the “Conversion Shares”).

(e) Return of Warrants on Exercise. Upon any partial exercise by the Merging
Corporation or its assignees of the Warrants, the Surviving Corporation shall
issue and deliver to the Merging Corporation or applicable assignee, within
seven business days of the date on which the Warrants is exercised, new Warrants
representing the number of adjusted shares of Common Stock covered thereby, in
accordance with the terms thereof.

(f) Replacement Certificates and Warrants.

(xiv) The certificate(s) representing the shares of the Common Stock held by the
Merging Corporation shall be exchangeable, at the option of the Merging
Corporation at any time and from time to time at the office of the Surviving
Corporation, for certificates with different denominations representing, as
applicable, an equal aggregate number of shares of the Common Stock as requested
by the Merging Corporation upon surrendering the same. No service charge will be
made for such registration or transfer or exchange.

(xv) The Warrants will be exchangeable, at the option of the Merging Corporation
or its assignees, at any time and from time to time at the office of the
Surviving Corporation, for other Warrants of different denominations entitling
the holder thereof to purchase in the aggregate the same number of shares of
Common Stock as are purchasable under such Warrants. No service charge will be
made for such transfer or exchange.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

(g) Publicity. The Surviving Corporation and the Merging Corporation shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby. Notwithstanding the foregoing, the Surviving
Corporation shall not publicly disclose the name of Merging Corporation, or
include the name of the Merging Corporation in any filing with the Commission or
any regulatory agency or principal trading market, without the prior written
consent of the Merging Corporation, except to the extent such disclosure is
required by law or market regulations, in which case the Surviving Corporation
shall provide the Merging Corporation with prior notice of such disclosure.

10. CONDITIONS TO THE SURVIVING CORPORATION’S OBLIGATION TO CONSUMMATE THE
MERGER. The Merging Corporation understands that the Surviving Corporation’s
obligation to consummate the Merger pursuant to this Agreement is conditioned
upon the satisfaction of each of the following conditions, unless waived in
writing by the Surviving Corporation:

(a) (i) The representations and warranties of the Merging Corporation contained
in this Agreement must be true and correct in all material respects as of the
Effective Time as if made at the Effective Time, after giving pro forma effect
to the consummation of the Transactions in accordance with the terms of the
Transaction Documents as if the Transactions had occurred immediately prior to
the Effective Time, and (ii) all covenants and agreements of the Merging
Corporation required to be performed one or before the Effective Time must have
been performed in all material respects on or before the Effective Time.

(b) The Surviving Corporation and the Merging Corporation shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement on or prior to
the Effective Time.

(c) All corporate and other proceedings required to carry out the transactions
contemplated by this Agreement on or prior to the Effective Time, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Surviving Corporation, and
the Surviving Corporation shall have been furnished with such instruments and
documents as it shall have reasonably requested.

11. CONDITIONS TO THE MERGING CORPORATION’S OBLIGATION TO CONSUMMATE THE MERGER.
The Surviving Corporation understands that the Merging Corporation’s obligation
to consummate the Merger is conditioned upon satisfaction of each of the
following conditions, unless waived in writing by the Merging Corporation:

(a) The representations and warranties of the Surviving Corporation contained in
this Agreement must be true and correct in all material respects as of the
Effective Time as if made at the Effective Time, after giving pro forma effect
to the consummation of the Transactions in accordance with the terms of the
Transaction Documents as if the Transactions had occurred immediately prior to
the Effective Time, and (ii) all covenants and agreements of the Surviving
Corporation required to be performed one or before the Effective Time must have
been performed in all material respects on or before the Effective Time.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) The Surviving Corporation and the Merging Corporation shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement on or prior to
the Effective Time.

(c) All corporate and other proceedings required to carry out the transactions
contemplated by this Agreement on or prior to the Effective Time, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Merging Corporation, and
the Merging Corporation shall have been furnished with such instruments and
documents as it shall have reasonably requested.

(d) The Surviving Corporation shall have executed and delivered to the Merging
Corporation or its assignees the shares of Common Stock and the Warrants
required to be issued pursuant to Section 4 of this Agreement.

(e) The Registration Statement providing for the registration under the
Securities Act of the shares of Common Stock issuable pursuant to this Agreement
shall have been declared effective by the Commission.

12. FEES AND EXPENSES. The Surviving Corporation shall bear its own costs,
including attorney’s fees, incurred in the negotiation of this Agreement and
consummating of the transactions contemplated herein and the corporate
proceedings of the Surviving Corporation in contemplation hereof and thereof.

13. SURVIVAL. The agreements, covenants, representations and warranties of the
Surviving Corporation and the Merging Corporation shall survive the execution
and delivery of this Agreement and the delivery of the Securities hereunder for
a period of 18 months from the Effective Time, except that:

(i) the Surviving Corporation’s representations and warranties regarding Taxes
contained in Section 8(q) of this Agreement shall survive as long as the
Surviving Corporation remains statutorily liable for any obligation referenced
in Section 8(q); and

(ii) the Surviving Corporation’s representations and warranties contained in
Section 8(b) shall survive until the Merging Corporation and any of its
assignees are no longer holders of any of the Securities purchased hereunder.

14. INDEMNIFICATION.

(a) Subject to Section 10(c), the Surviving Corporation agrees to indemnify
Stanford and each officer, director, employee, agent, partner, stockholder,
member and affiliate of Stanford (collectively, the “Stanford Indemnified
Parties”) for, and hold each Stanford Indemnified Party harmless from and
against: (i) any and all damages, losses, claims, diminution in value and other
liabilities of any and every kind, including, without limitation, judgments and
costs of settlement, and (ii) any and all reasonable out-of-pocket costs and
expenses of any and every kind, including, without limitation, reasonable fees
and disbursements of counsel for such Indemnified Parties (all of which expenses
periodically shall be reimbursed as incurred), in each case, arising out of or
suffered or incurred by any of the Stanford Indemnified Parties in connection
with any of the following, whether or not involving a third party claim: (A) any
misrepresentation or any breach of any warranty made by the Surviving
Corporation herein or in any of the other

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

Primary Documents, (B) any breach or non-fulfillment of any covenant or
agreement made by the Surviving Corporation herein or in any of the other
Primary Documents, or (C) any claim relating to or arising out of a violation of
applicable federal or state securities laws by the Surviving Corporation in
connection with the sale or issuance of the Common Stock or the Warrants
pursuant to this Agreement. To the extent that the foregoing undertaking by the
Surviving Corporation may be unenforceable for any reason, the Surviving
Corporation shall make the maximum contribution to the payment and satisfaction
of each of the foregoing liabilities which is permissible under applicable law.

(b) Subject to Section 10(c), Stanford agrees to indemnify the Surviving
Corporation and each officer, director, employee, agent, partner, stockholder,
member and affiliate of the Surviving Corporation (collectively, the “Surviving
Corporation Indemnified Parties”) for, and hold each Surviving Corporation
Indemnified Party harmless from and against: (i) any and all damages, losses,
claims, diminution in value and other liabilities of any and every kind,
including, without limitation, judgments and costs of settlement, and (ii) any
and all reasonable out-of-pocket costs and expenses of any and every kind,
including, without limitation, reasonable fees and disbursements of counsel for
such Indemnified Parties (all of which expenses periodically shall be reimbursed
as incurred), in each case, arising out of or suffered or incurred by any of the
Surviving Corporation Indemnified Parties in connection with any of the
following, whether or not involving a third party claim: (A) any
misrepresentation or any breach of any warranty made by the Merging Corporation
herein or in any of the other Primary Documents, (B) any breach or
non-fulfillment of any covenant or agreement made by the Merging Corporation
herein or in any of the other Primary Documents, or (C) any claim relating to or
arising out of a violation of applicable federal or state securities laws by the
Merging Corporation in connection with the sale or issuance of the Common Stock
or the Warrants pursuant to this Agreement. To the extent that the foregoing
undertaking by the Surviving Corporation may be unenforceable for any reason,
the Surviving Corporation shall make the maximum contribution to the payment and
satisfaction of each of the foregoing liabilities which is permissible under
applicable law.

(c) Notwithstanding Sections 10(a) and 10(b), no indemnification shall be
payable in respect of any liabilities covered thereunder (i) where the party
claiming to be entitled to indemnification thereunder prior to the Effective
Time had actual knowledge of or notice from information set forth in the
schedules hereto of facts that would clearly evidence the existence or basis of
such liabilities or (ii) where the party claiming to be entitled to
indemnification thereunder entered into a settlement of such liabilities without
the prior written consent of the applicable party that would otherwise be
required to provide indemnification for such liabilities pursuant to
Section 10(a) or 10(b), as applicable (provided that such party has not
unreasonably withheld such written consent).

15. NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be effective upon personal
delivery, via facsimile (upon receipt of confirmation of error-free transmission
and mailing a copy of such confirmation, postage prepaid by certified mail,
return receipt requested) or two business days following deposit of such notice
with an internationally recognized courier service, with postage prepaid and
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by five days
advance written notice to each of the other parties hereto.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

Surviving Corporation:   ForeFront BVI Ltd.   835 Bill Jones Industrial Dr.  
Springfield, TN 37172   Attn: Richard M. Gozia   Telephone:    608-519-0348  
Facsimile:    615-384-1290 with a copy to:   Greenberg Traurig, P.A.   1221
Brickell Avenue   Miami, Florida 33131   Attention: Robert Grossman, Esq.  
Email: grossmanb@gtlaw.com   Fax: (305) 965-5756 Merging Corporation:   Stanford
International Bank Ltd.   No. 11 Pavilion Drive   St. John’s, Antigua   West
Indies   Attention: James M. Davis, Chief Financial Officer   Telephone:   
901-680-5260   Facsimile:    901-680-5265 with a copy to:   Akerman Senterfitt  
One SE Third Ave., 25th Floor   Miami, FL 33131   Attention: Carl D. Roston  
Telephone    305-982-5628   Facsimile:    305-374-5095

16. GOVERNING LAW; DISPUTE RESOLUTION.

(a) Governing Law. This Agreement, and all transactions and agreements in
connection herewith, shall be governed by and construed in accordance with the
laws of the British Virgin Islands without regard to principles of conflicts of
laws.

(b) Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof shall be finally settled by arbitration
exclusively (i) administered by the International Centre for Dispute Resolution
(the “ICDR”) and (ii) under the International Dispute Resolution Procedures of
the ICDR (the “ICDR Rules”). Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
number of arbitrators shall be one (1), unless the parties subsequently agree in
writing that three (3) arbitrators shall be appointed to resolve such particular
dispute. The arbitrator(s) shall be appointed exclusively in accordance with the
ICDR Rules. The place of arbitration shall be Miami, Florida. The arbitration

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

proceedings shall be conducted in English. The parties waive, to the extent
permitted under applicable law, any right that they may have under any law
applicable to this Agreement or any party hereto to object to arbitration
hereunder on the basis that such an agreement was not entered into after a
dispute had arisen.

17. MISCELLANEOUS.

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

(e) Binding Effect of Agreement. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Merging Corporation to any Person other than the Persons set
forth on Schedule A without the prior written consent of the Surviving
Corporation. Any attempt by the Merging Corporation without such permission to
assign, transfer, delegate or sublicense any rights, duties or obligations that
arise under this Agreement shall be void. Subject to the foregoing and except as
otherwise provided herein. This Agreement shall inure to the benefit of, and be
binding upon the successors and assigns of each of the parties hereto, including
any assignees of the Merging Corporation as well as any transferees of the
Common Stock and the Warrants.

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

(j) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Merging Corporation and
the Surviving Corporation will be entitled to specific performance under the
Primary Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

[Signatures Begin on Following Page]

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be entered
into as of the date first above written.

 

BROADBAND MULTIMEDIA SYSTEMS, LTD.

By:

 

/s/ Wei-Ping Huang

Name:

  Wei-Ping Huang

Title:

  President

FOREFRONT BVI LTD.

By:

 

/s/ Richard M. Gozia

Name:

  Richard M. Gozia

Title:

  Interim Chief Executive Officer

STANFORD INTERNATIONAL BANK LTD.

By:

 

/s/ James M. Davis

Name:

  James M. Davis

Title:

  Chief Financial Officer

 

21